     Case 1:20-cv-00712-AT-LTW Document 19-1 Filed 06/29/20 Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                   NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

HEATHER L. SANFORD,                     }
    Plaintiff,                          }          Civil Action No.
                                        }
      vs.                               }          1:20-CV-00712-AT-LTW
                                        }
RUBIN LUBLIN, LLC,                      }
    Defendant,                          }
                                        }



 PLAINTIFF’S PROPOSED AMENDMENT TO AMENDED COMPLAINT


      COMES NOW the Plaintiff through undersigned counsel in the above-styled

action and pursuant to FRCP 15, adds the following sub-numbered paragraphs,

e.g., 9.1, and replaces the prior version of her lettered paragraphs, e.g., 106b

(replaces 106), to her Amended Complaint [Doc. 13], showing the Court as

follows:

                  9.1. (to be inserted between paragraphs 9 and 10)

      Sanford has been diagnosed with Post Traumatic Stress Disorder (“PTSD”).

                                            9.2.

      Sanford’s documentable history with PTSD goes back six (6) years.

                                            9.3.

      Sanford has been diagnosed by two (2) physicians.

                                             1
        Case 1:20-cv-00712-AT-LTW Document 19-1 Filed 06/29/20 Page 2 of 6




                                         9.4.

        Sanford takes medication presently and did at all relevant times of her

employment.

                                         9.5.

        Sanford also has a Borderline Personality Disorder (“BPD”) Diagnosis,

which is also longstanding, having been made three (3) years ago and not having

resolved.

                                         9.6.

        PTSD and BPD are significant conditions that affect Sanford in her daily

life.

                                         9.7.

        PTSD causes symptoms such as strong anxiety. The theory behind the

disorder is that a trauma causes recurrence of strong feeling. Thus, appropriate

accommodations can include simple allowance of a moment to re-center or the like

when anxiousness, sadness, fear, or like experiences recur.

                                         9.8.

        BPD “impacts the way you think and feel about yourself and others, causing

problems functioning in everyday life. It includes self-image issues, [and]


                                           2
       Case 1:20-cv-00712-AT-LTW Document 19-1 Filed 06/29/20 Page 3 of 6




difficulty managing emotions and behavior.”1 Accommodations can be

exceedingly simple, like not holding it against a person if their eye contact or

interpersonal expression is not perfect.

                                                      106b.

        Sanford’s requests for accommodation allowing her to have Rubin Lublin be

understanding of her disability constituted her engagement in protected activity.

42 U.S.C. § 12203(a). This protected activity was a determinative and motivating

factor in Rubin Lublin’s termination of Sanford.2

                                                      107b.

        By its actions set forth above, Rubin Lublin intentionally retaliated against

Sanford, who had requested a reasonable accommodation. As a direct result of

Sanford’s request, Rubin Lublin terminated Sanford.3 Sanford has suffered and

continues to suffer damages from that termination. 42 U.S.C. § 12203(a).




1
  Language from mayoclinic.org.
2
  Prior language “decision to force Sanford to resign” was incorrect form language not properly adapted.
3
  Prior language “forced Sanford to resign” was incorrect form language not properly adapted.

                                                         3
Case 1:20-cv-00712-AT-LTW Document 19-1 Filed 06/29/20 Page 4 of 6




Respectfully submitted this 29th day of June, 2020.

                                Counsel for Plaintiff
                                /S/ Drew Mosley
                                Drew Mosley, Esq.
                                GA Bar No. 526406
                                Drew Mosley, LLC
                                279 W. Crogan St.
                                Lawrenceville, Georgia 30046
                                678-225-0098
                                678-221-0230 fax
                                drew@mlawmail.com




                                  4
     Case 1:20-cv-00712-AT-LTW Document 19-1 Filed 06/29/20 Page 5 of 6




                      LOCAL RULE CERTIFICATION

      The Undersigned counsel attests that this document was prepared in Times

New Roman, 14-point font that complies with this Court’s Rules.



      Respectfully submitted this 29th day of June, 2020.



Counsel for Plaintiff
/S/ Drew Mosley
Drew Mosley, Esq.
GA Bar No. 526406
Drew Mosley, LLC
279 W. Crogan St.
Lawrenceville, Georgia 30046
678-225-0098
678-221-0230 fax
drew@mlawmail.com




                                        5
     Case 1:20-cv-00712-AT-LTW Document 19-1 Filed 06/29/20 Page 6 of 6




                         CERTIFICATE OF SERVICE


      I hereby certify that on this 29th day of June, 2020, I electronically filed the

foregoing with the Clerk of Court, to be served by operation of the Court’s

electronic filing system upon the following:


                          Sean Keenan
                          Sunshine R. Nasworthy
                          Cruser, Mitchell, Novitz,
                          Sanchez, Gaston & Zimet, LLP
                          Meridian II, Suite 2000
                          Norcross, GA 30092
                          skeenan@cmlawfirm.com
                          snasworthy@cmlawfirm.com

      This 29th day of June, 2020.


                                       /S/ Drew Mosley
                                       Drew Mosley, Esq.
                                       Drew Mosley, LLC
                                       279 W. Crogan St.
                                       Lawrenceville, Georgia 30046
                                       (678) 225-0098
                                       (678) 221-0230 fax
                                       drew@mlawmail.com




                                          6
